[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                                                        THOMAS K. KAHN
                                        No. 06-14518
                                                                             CLERK


                     D. C. Docket No. 05-00741 CV-ORL-31-KRS

PATRICK E. MAHONEY, SR.,

                                                                   Plaintiff-Appellant,

                                            versus

NOKIA, INC.,

                                                                   Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

_____________________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
       Appellant, Patrick E. Mahoney, Sr. (“Mahoney”), appeals the district court’s

grant of summary judgment in favor of Nokia, Inc. (“Nokia”), in this Family and

Medical Leave Act (“FMLA”) case.1

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s grant of summary judgment

on the ground that Mahoney was not an “eligible” employee at the time that he

requested FMLA leave.2

       AFFIRMED.




        1
         In his brief on appeal, Mahoney attempts to challenge three additional orders of the district
court: (1) the district court’s order denying Mahoney’s sur-reply motion; (2) the district court’s order
giving effect to Mahoney’s stipulation of dismissal; and (3) the district court’s order denying
Mahoney’s motion for a protective order. We conclude that we either lack jurisdiction to review any
of these orders on the ground that they were not designated in Mahoney’s notice of appeal or, they
are otherwise without merit.
       2
         Although this was not the basis of the district court’s grant of summary judgment, “[t]his
court may affirm the district court where the judgment entered is correct on any legal ground
regardless of the grounds addressed, adopted or rejected by the district court.” Bonanni Ship Supply,
Inc. v. United States, 959 F.2d 1558, 1561 (11th Cir. 1992).


                                                   2